This opinion is subject to administrative correction before final disposition.




                                Before
                    GASTON, BAKER, and STEWART
                       Appellate Military Judges

                        _________________________

                          UNITED STATES
                              Appellee

                                     v.

                     Jacoury D. JOHNSON
               Lance Corporal (E-3), U.S. Marine Corps
                             Appellant

                             No. 202100050

                           Decided: 17 May 2021

    Appeal from the United States Navy-Marine Corps Trial Judiciary

                              Military Judge:
                             Nicholas S. Henry

 Sentence adjudged 23 November 2020 by a special court-martial con-
 vened at Marine Corps Base Camp Lejeune, North Carolina, consist-
 ing of a military judge sitting alone. Sentence in the Entry of Judg-
 ment: reduction to E-1, forfeiture of $1,155 pay per month for 12
 months, confinement for 10 months, and a bad-conduct discharge.

                           For Appellant:
                   Commander Michael E. Maffei, USN

                               For Appellee:
                            Brian K. Keller, Esq.
             United States v. Johnson, NMCCA No. 202100050
                           Opinion of the Court

                         _________________________

       This opinion does not serve as binding precedent under
             NMCCA Rule of Appellate Procedure 30.2(a).

                         _________________________

PER CURIAM:
    After careful consideration of the record, submitted without assignment of
error, we have determined that the findings and sentence are correct in law
and fact and that no error materially prejudicial to Appellant’s substantial
rights occurred. Uniform Code of Military Justice arts. 59, 66, 10 U.S.C.
§§ 859, 866.
   The findings and sentence are AFFIRMED.


                               FOR THE COURT:




                               RODGER A. DREW, JR.




                                      2